UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-22578 Vericimetry Funds (Exact name of registrant as specified in charter) 800 Wilshire Blvd. Suite 300 Los Angeles, California 90017 (Address of principal executive offices) (Zip code) Glenn S. Freed Vericimetry Advisors LLC 800 Wilshire Blvd. Suite 300 Los Angeles, California 90017 (Name and address of agents for service) Registrant's telephone number, including area code: (213) 769-8289 Date of fiscal year end: September 30 Date of reporting period: December 31, 2012 Item 1.Schedule of Investments Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 98.8% CONSUMER DISCRETIONARY – 13.9% 1-800-Flowers.com, Inc. - Class A* $ AH Belo Corp. - Class A Ambassadors Group, Inc. Ark Restaurants Corp. Ballantyne Strong, Inc.* Barnes & Noble, Inc.*1 Bassett Furniture Industries, Inc.1 Beasley Broadcasting Group, Inc. - Class A Beazer Homes USA, Inc.* bebe stores, Inc. Big 5 Sporting Goods Corp. Biglari Holdings, Inc.*1 Black Diamond, Inc.* Bob Evans Farms, Inc. Body Central Corp.* Boyd Gaming Corp.*1 Bridgepoint Education, Inc.*1 Brown Shoe Co., Inc.1 Build-A-Bear Workshop, Inc.* CafePress, Inc.* Callaway Golf Co. Cambium Learning Group, Inc.* Career Education Corp.* Carriage Services, Inc. Carrols Restaurant Group, Inc.* Casual Male Retail Group, Inc.* Central European Media Enterprises Ltd. - Class A*1 Century Casinos, Inc.* Churchill Downs, Inc. Citi Trends, Inc.* Columbia Sportswear Co.1 Core-Mark Holding Co., Inc. Corinthian Colleges, Inc.*1 Crown Crafts, Inc. CSS Industries, Inc. Culp, Inc. Cumulus Media, Inc. - Class A*1 Delta Apparel, Inc.* DeVry, Inc. Dex One Corp.*1 Digital Generation, Inc.*1 Dixie Group, Inc.* Dover Downs Gaming & Entertainment, Inc. Dover Motorsports, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) DreamWorks Animation SKG, Inc. - Class A*1 $ Education Management Corp.*1 Emerson Radio Corp.* Entercom Communications Corp. - Class A*1 Escalade, Inc. EW Scripps Co. - Class A* Exide Technologies* Federal-Mogul Corp.* Finish Line, Inc. - Class A1 Fisher Communications, Inc. Flexsteel Industries, Inc. Fred's, Inc. - Class A1 Frisch's Restaurants, Inc. Fuel Systems Solutions, Inc.*1 Full House Resorts, Inc.* Furniture Brands International, Inc.* G-III Apparel Group Ltd.* Gaiam, Inc. - Class A* Gaming Partners International Corp. Geeknet, Inc.* Genesco, Inc.* Global Sources Ltd.* Gray Television, Inc.* Group 1 Automotive, Inc.1 Harte-Hanks, Inc. Haverty Furniture Cos., Inc. Helen of Troy Ltd.* hhgregg, Inc.*1 Hooker Furniture Corp. Iconix Brand Group, Inc.*1 International Speedway Corp. - Class A Isle of Capri Casinos, Inc.* JAKKS Pacific, Inc.1 Joe's Jeans, Inc.* Johnson Outdoors, Inc. - Class A*1 Jones Group, Inc. Journal Communications, Inc. - Class A* K-Swiss, Inc. - Class A*1 K12, Inc.* Kirkland's, Inc.* La-Z-Boy, Inc. Lifetime Brands, Inc. Lincoln Educational Services Corp. Live Nation Entertainment, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) Luby's, Inc.* $ Mac-Gray Corp. Maidenform Brands, Inc.* Marcus Corp. MarineMax, Inc.* Marriott Vacations Worldwide Corp.* Martha Stewart Living Omnimedia - Class A* Matthews International Corp. - Class A McClatchy Co. - Class A* Men's Wearhouse, Inc.1 Meredith Corp.1 Modine Manufacturing Co.* Monarch Casino & Resort, Inc.* Motorcar Parts of America, Inc.*1 Navarre Corp.* Office Depot, Inc.* OfficeMax, Inc. Orbitz Worldwide, Inc.* Orchard Supply Hardware Stores Corp. - Class A*1 Pacific Sunwear of California, Inc.*1 Pep Boys-Manny Moe & Jack1 Perfumania Holdings, Inc.* Perry Ellis International, Inc. Pinnacle Entertainment, Inc.*1 Quiksilver, Inc.*1 Radio One, Inc. - Class A* Radio One, Inc. - Class D*1 RadioShack Corp.1 Reading International, Inc. - Class A* Red Lion Hotels Corp.*1 Red Robin Gourmet Burgers, Inc.* Regis Corp.1 Rick's Cabaret International, Inc.* Rocky Brands, Inc.* Ruby Tuesday, Inc.* Saga Communications, Inc. - Class A 61 Saks, Inc.*1 Salem Communications Corp. - Class A1 Scholastic Corp. School Specialty, Inc.*1 Scientific Games Corp. - Class A* Shiloh Industries, Inc. Shoe Carnival, Inc. Skechers U.S.A., Inc. - Class A* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) Skullcandy, Inc.*1 $ Skyline Corp.* Spartan Motors, Inc. Speedway Motorsports, Inc. Stage Stores, Inc. Standard Motor Products, Inc. Stanley Furniture Co., Inc.* Stein Mart, Inc. Steinway Musical Instruments, Inc.* Stewart Enterprises, Inc. - Class A1 Stoneridge, Inc.* Strattec Security Corp. Superior Industries International, Inc. Superior Uniform Group, Inc. Systemax, Inc. Tandy Leather Factory, Inc. Trans World Entertainment Corp. Tuesday Morning Corp.* U.S. Auto Parts Network, Inc.*1 Unifi, Inc.* Universal Electronics, Inc.* Universal Technical Institute, Inc. Valuevision Media, Inc. - Class A*1 VOXX International Corp.* Wendy's Co. West Marine, Inc.* Wet Seal, Inc. - Class A* Weyco Group, Inc.1 WMS Industries, Inc.* Zale Corp.* CONSUMER STAPLES – 2.7% Alliance One International, Inc.*1 Andersons, Inc. Central Garden and Pet Co.* Central Garden and Pet Co. - Class A* Chiquita Brands International, Inc.* Craft Brew Alliance, Inc.* Diamond Foods, Inc.1 Dole Food Co., Inc.*1 Fresh Del Monte Produce, Inc. Harbinger Group, Inc.* Ingles Markets, Inc. - Class A Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER STAPLES (Continued) John B Sanfilippo & Son, Inc. $ MGP Ingredients, Inc. Nash Finch Co.1 Natural Alternatives International, Inc.* Nutraceutical International Corp. Oil-Dri Corp. of America Omega Protein Corp.* Overhill Farms, Inc.* Pantry, Inc.* Post Holdings, Inc. Roundy's, Inc.1 Seneca Foods Corp. - Class A* Spartan Stores, Inc. Universal Corp. Weis Markets, Inc. Westway Group, Inc.*1 ENERGY – 6.9% Adams Resources & Energy, Inc. Alpha Natural Resources, Inc.*1 Apco Oil and Gas International, Inc. Arch Coal, Inc.1 Basic Energy Services, Inc.*1 Bill Barrett Corp.* BioFuel Energy Corp.*1 Bristow Group, Inc. Cal Dive International, Inc.*1 Callon Petroleum Co.* Carrizo Oil & Gas, Inc.* Clayton Williams Energy, Inc.*1 Cloud Peak Energy, Inc.* Comstock Resources, Inc.*1 Contango Oil & Gas Co. Crimson Exploration, Inc.* Dawson Geophysical Co.* Delek U.S. Holdings, Inc. DHT Holdings, Inc. Double Eagle Petroleum Co.* EPL Oil & Gas, Inc.* Exterran Holdings, Inc.*1 Forbes Energy Services Ltd.* Gevo, Inc.*1 Global Geophysical Services, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) Green Plains Renewable Energy, Inc.* $ Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc. - Class A Hallador Energy Co. Hercules Offshore, Inc.* James River Coal Co.*1 Key Energy Services, Inc.* Knightsbridge Tankers Ltd.1 L&L Energy, Inc.*1 Matrix Service Co.* Mitcham Industries, Inc.* Natural Gas Services Group, Inc.* Newpark Resources, Inc.*1 Northern Oil and Gas, Inc.*1 Parker Drilling Co.* PDC Energy, Inc.*1 Penn Virginia Corp. PHI, Inc. PHI, Inc.2 Pioneer Energy Services Corp.* Renewable Energy Group, Inc.*1 Resolute Energy Corp.*1 REX American Resources Corp.* Rex Energy Corp.*1 Saratoga Resources, Inc.* SEACOR Holdings, Inc.1 SemGroup Corp. - Class A* Ship Finance International Ltd.1 Stone Energy Corp.* Swift Energy Co.* Teekay Tankers Ltd. - Class A1 TETRA Technologies, Inc.* U.S. Energy Corp. Wyoming* Vaalco Energy, Inc.* Vantage Drilling Co.*1 Warren Resources, Inc.*1 Willbros Group, Inc.* FINANCIALS – 29.9% 1st Source Corp. Access National Corp.1 ACNB Corp. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Alliance Financial Corp.1 $ American Equity Investment Life Holding Co.1 American National Bankshares, Inc. American National Insurance Co. American River Bankshares* American Safety Insurance Holdings Ltd.* Ameris Bancorp*1 AMERISAFE, Inc.* AmeriServ Financial, Inc.* Ames National Corp. Amtrust Financial Services, Inc.1 Argo Group International Holdings Ltd.1 Arrow Financial Corp.1 Artio Global Investors, Inc. Astoria Financial Corp.1 Atlantic American Corp. Baldwin & Lyons, Inc. - Class B Bancfirst Corp. BancorpSouth, Inc.1 Bank of Commerce Holdings Bank of Kentucky Financial Corp. Bank of Marin Bancorp Banner Corp. Bar Harbor Bankshares BBCN Bancorp, Inc.1 BCB Bancorp, Inc. Berkshire Bancorp, Inc.1 Berkshire Hills Bancorp, Inc. BGC Partners, Inc. - Class A BNC Bancorp1 BofI Holding, Inc.*1 Boston Private Financial Holdings, Inc. Bridge Bancorp, Inc. Bridge Capital Holdings* Brookline Bancorp, Inc. Bryn Mawr Bank Corp. C&F Financial Corp. Calamos Asset Management, Inc. - Class A California First National Bancorp Camden National Corp. Cape Bancorp, Inc. Capital Bank Financial Corp. - Class A Capital City Bank Group, Inc.*1 Cardinal Financial Corp. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Cash America International, Inc. $ Cathay General Bancorp1 Center Bancorp, Inc. Centerstate Banks, Inc. Central Pacific Financial Corp.*1 Central Valley Community Bancorp Century Bancorp, Inc. - Class A CFS Bancorp, Inc. Chemical Financial Corp. Cheviot Financial Corp. Citizens & Northern Corp. Citizens Republic Bancorp, Inc.* City Holding Co.1 CNB Financial Corp. CNO Financial Group, Inc.1 CoBiz Financial, Inc. Codorus Valley Bancorp, Inc. Columbia Banking System, Inc. Commercial National Financial Corp. Community Bank System, Inc.1 Community Bankers Trust Corp.* Community Trust Bancorp, Inc. Cowen Group, Inc. - Class A* Crawford & Co. - Class A CVB Financial Corp. DFC Global Corp.* Dime Community Bancshares, Inc. Donegal Group, Inc. - Class A1 Doral Financial Corp.*1 Duff & Phelps Corp. - Class A Eagle Bancorp, Inc.* Eastern Insurance Holdings, Inc. EMC Insurance Group, Inc. Employers Holdings, Inc.1 Endurance Specialty Holdings Ltd. Enstar Group Ltd.* Enterprise Bancorp, Inc. Enterprise Financial Services Corp. ESB Financial Corp.1 ESSA Bancorp, Inc. Evans Bancorp, Inc. Ezcorp, Inc. - Class A* Farmers Capital Bank Corp.* Farmers National Banc Corp.1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) FBL Financial Group, Inc. - Class A1 $ FBR & Co.*1 Federal Agricultural Mortgage Corp. - Class C1 Fidelity Southern Corp.*1 Financial Institutions, Inc. First Acceptance Corp.* First BanCorp*1 First Bancorp1 First Bancorp, Inc.1 First Busey Corp.1 First Business Financial Services, Inc. First Citizens Banc Corp. First Citizens BancShares, Inc. - Class A First Commonwealth Financial Corp. First Community Bancshares, Inc. First Defiance Financial Corp. First Financial Bancorp First Financial Corp. First Interstate Bancsystem, Inc. First M&F Corp.1 First Marblehead Corp.* First Merchants Corp. First of Long Island Corp.1 First South Bancorp, Inc.*1 Firstbank Corp. Firstcity Financial Corp.* FirstMerit Corp.1 Flagstar Bancorp, Inc.* Flushing Financial Corp. FNB Corp.1 Fortegra Financial Corp.* FXCM, Inc. - Class A1 Gain Capital Holdings, Inc. German American Bancorp, Inc. GFI Group, Inc. Glacier Bancorp, Inc.1 Great Southern Bancorp, Inc. Green Dot Corp. - Class A*1 Greenlight Capital Re Ltd. - Class A* Guaranty Bancorp*1 Hallmark Financial Services*1 Hampton Roads Bankshares, Inc.*1 Hanmi Financial Corp.* Hanover Insurance Group, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Heartland Financial USA, Inc. $ Heritage Commerce Corp.* Heritage Financial Corp. Heritage Financial Group, Inc. Heritage Oaks Bancorp*1 HF Financial Corp.1 Hingham Institution for Savings Home Bancorp, Inc.* Home BancShares, Inc. HomeStreet, Inc.*1 HopFed Bancorp, Inc. Horace Mann Educators Corp. Horizon Bancorp Hudson Valley Holding Corp. 60 Iberiabank Corp.1 ICG Group, Inc.* IF Bancorp, Inc.* Independence Holding Co. Independent Bank Corp.1 Infinity Property & Casualty Corp. Interactive Brokers Group, Inc. - Class A International Bancshares Corp.1 Intervest Bancshares Corp. - Class A* INTL. FCStone, Inc.* Investment Technology Group, Inc.* Investors Bancorp, Inc. Investors Title Co. Janus Capital Group, Inc. JMP Group, Inc.1 Kansas City Life Insurance Co. Kemper Corp. Lakeland Bancorp, Inc. Lakeland Financial Corp. Laporte Bancorp, Inc.1 LNB Bancorp, Inc. Macatawa Bank Corp.*1 Maiden Holdings Ltd. MainSource Financial Group, Inc. Manning & Napier, Inc. Marlin Business Services Corp.1 MB Financial, Inc. MBT Financial Corp.* Meadowbrook Insurance Group, Inc. Mercantile Bank Corp. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Merchants Bancshares, Inc. $ Meta Financial Group, Inc. Metro Bancorp, Inc.* MetroCorp Bancshares, Inc.* MGIC Investment Corp.*1 MicroFinancial, Inc. Middleburg Financial Corp. MidSouth Bancorp, Inc. MidWestOne Financial Group, Inc.1 Monarch Financial Holdings, Inc.1 Montpelier Re Holdings Ltd. MutualFirst Financial, Inc. NASB Financial, Inc.*1 National Bankshares, Inc.1 National Financial Partners Corp.* National Interstate Corp. National Penn Bancshares, Inc.1 National Western Life Insurance Co. - Class A Navigators Group, Inc.* NBT Bancorp, Inc. Nelnet, Inc. - Class A New Hampshire Thrift Bancshares, Inc. NewBridge Bancorp* North Valley Bancorp* Northrim BanCorp, Inc. Northwest Bancshares, Inc. Norwood Financial Corp. 60 Oak Valley Bancorp* Ocean Shore Holding Co. OceanFirst Financial Corp. Old Line Bancshares, Inc.1 Old National Bancorp1 OneBeacon Insurance Group Ltd. - Class A Oneida Financial Corp. Oppenheimer Holdings, Inc. - Class A Oritani Financial Corp. Orrstown Financial Services, Inc.* Pacific Continental Corp. Pacific Mercantile Bancorp* Pacific Premier Bancorp, Inc.* PacWest Bancorp1 Palmetto Bancshares, Inc.* Park National Corp.1 Peapack Gladstone Financial Corp. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Penns Woods Bancorp, Inc.1 $ Peoples Bancorp of North Carolina, Inc. Peoples Bancorp, Inc. PHH Corp.*1 Phoenix Cos., Inc.* Pinnacle Financial Partners, Inc.* Piper Jaffray Cos.*1 Platinum Underwriters Holdings Ltd. Popular, Inc.* Preferred Bank* Premier Financial Bancorp, Inc. Primerica, Inc. PrivateBancorp, Inc. Provident Financial Holdings, Inc. Provident Financial Services, Inc. Provident New York Bancorp Pulaski Financial Corp. PVF Capital Corp.* QC Holdings, Inc. QCR Holdings, Inc. Radian Group, Inc.1 Regional Management Corp. Renasant Corp. Republic Bancorp, Inc. - Class A Republic First Bancorp, Inc.* Resource America, Inc. - Class A1 Riverview Bancorp, Inc.* RLI Corp. S&T Bancorp, Inc.1 Safety Insurance Group, Inc. Sandy Spring Bancorp, Inc. SCBT Financial Corp. Seacoast Banking Corp. of Florida* Security National Financial Corp. - Class A* Selective Insurance Group, Inc. Shore Bancshares, Inc. Sierra Bancorp Simmons First National Corp. - Class A Simplicity Bancorp, Inc.1 Southern National Bancorp of Virginia, Inc. Southside Bancshares, Inc.1 Southwest Bancorp, Inc.* StanCorp Financial Group, Inc. State Auto Financial Corp. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) State Bank Financial Corp. $ StellarOne Corp. Sterling Bancorp Sterling Financial Corp. Stewart Information Services Corp.1 Stifel Financial Corp.*1 Stratus Properties, Inc.* 20 Suffolk Bancorp* SWS Group, Inc.* SY Bancorp, Inc. Symetra Financial Corp. Synovus Financial Corp.1 Taylor Capital Group, Inc.*1 TCF Financial Corp.1 Teche Holding Co. 33 Territorial Bancorp, Inc. Tompkins Financial Corp.1 Tower Financial Corp. TowneBank1 Trico Bancshares TrustCo Bank Corp. NY Trustmark Corp. Umpqua Holdings Corp.1 Unico American Corp. Union First Market Bankshares Corp. United Bankshares, Inc.1 United Community Banks, Inc.*1 United Community Financial Corp.* United Financial Bancorp, Inc. United Fire Group, Inc. United Insurance Holdings Corp.1 Universal Insurance Holdings, Inc. Univest Corp. of Pennsylvania Valley National Bancorp ViewPoint Financial Group, Inc. Virginia Commerce Bancorp, Inc.* Walker & Dunlop, Inc.* Washington Banking Co. Washington Federal, Inc. Washington Trust Bancorp, Inc. Waterstone Financial, Inc.* Webster Financial Corp. WesBanco, Inc. West Bancorporation, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) West Coast Bancorp $ Western Alliance Bancorp* White River Capital, Inc. Wilshire Bancorp, Inc.*1 Wintrust Financial Corp.1 WSFS Financial Corp. Xenith Bankshares, Inc.* Yadkin Valley Financial Corp.* HEALTH CARE – 5.1% Addus HomeCare Corp.* Affymetrix, Inc.*1 Albany Molecular Research, Inc.* Alere, Inc.*1 Almost Family, Inc. Alphatec Holdings, Inc.*1 Amedisys, Inc.*1 Amsurg Corp.* AngioDynamics, Inc.* Anika Therapeutics, Inc.* Assisted Living Concepts, Inc. - Class A BioClinica, Inc.* CardioNet, Inc.* Chindex International, Inc.* Codexis, Inc.*1 CONMED Corp. Cornerstone Therapeutics, Inc.* Cross Country Healthcare, Inc.* CryoLife, Inc. Cumberland Pharmaceuticals, Inc.*1 Emergent Biosolutions, Inc.* Exactech, Inc.*1 Five Star Quality Care, Inc.* Gentiva Health Services, Inc.* Greatbatch, Inc.* Harvard Bioscience, Inc.* Health Net, Inc.* Healthways, Inc.*1 Heska Corp. Invacare Corp.1 Kindred Healthcare, Inc.*1 Lannett Co., Inc.* LHC Group, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) LifePoint Hospitals, Inc.* $ Magellan Health Services, Inc.* Maxygen, Inc. Medical Action Industries, Inc.* Merit Medical Systems, Inc.* Metabolix, Inc.*1 Molina Healthcare, Inc.*1 National Healthcare Corp.1 Natus Medical, Inc.* NuVasive, Inc.* PDI, Inc.*1 PharMerica Corp.* PhotoMedex, Inc.*1 Providence Service Corp.* RTI Biologics, Inc.* Sciclone Pharmaceuticals, Inc.* Select Medical Holdings Corp.1 Solta Medical, Inc.* Symmetry Medical, Inc.* Theragenics Corp.*1 Triple-S Management Corp. - Class B* Universal American Corp. VCA Antech, Inc.* INDUSTRIALS – 17.1% AAR Corp. ABM Industries, Inc. ACCO Brands Corp.*1 Accuride Corp.* Aceto Corp. Aegion Corp.* Aerovironment, Inc.* Air Transport Services Group, Inc.*1 Alamo Group, Inc. Albany International Corp. - Class A1 Alliant Techsystems, Inc. Allied Motion Technologies, Inc.1 Amerco, Inc. Ameresco, Inc. - Class A*1 American Reprographics Co.* Ampco-Pittsburgh Corp. AMREP Corp.*1 API Technologies Corp.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Arkansas Best Corp. $ Asset Acceptance Capital Corp.* Asta Funding, Inc.1 Astec Industries, Inc.1 AT Cross Co. - Class A* Atlas Air Worldwide Holdings, Inc.*1 Barnes Group, Inc. Brady Corp. - Class A Briggs & Stratton Corp.1 CAI International, Inc.* CBIZ, Inc.*1 CDI Corp. CIRCOR International, Inc. Columbus McKinnon Corp.* Comfort Systems USA, Inc. Consolidated Graphics, Inc.* Courier Corp. Covenant Transportation Group, Inc. - Class A* CPI Aerostructures, Inc.* CRA International, Inc.*1 Curtiss-Wright Corp. Dolan Co.* Ducommun, Inc.* Dycom Industries, Inc.* Dynamic Materials Corp. Eagle Bulk Shipping, Inc.*1 Eastern Co. Ecology and Environment, Inc. - Class A EMCOR Group, Inc. Encore Capital Group, Inc.*1 Encore Wire Corp. EnergySolutions, Inc.* EnerNOC, Inc.* EnerSys, Inc.* Ennis, Inc. EnPro Industries, Inc.* Erickson Air-Crane, Inc.1 ESCO Technologies, Inc.1 Espey Manufacturing & Electronics Corp. Essex Rental Corp.*1 Esterline Technologies Corp.* Flow International Corp.* FreightCar America, Inc. FTI Consulting, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Fuel Tech, Inc.*1 $ Furmanite Corp.*1 G&K Services, Inc. - Class A Genco Shipping & Trading Ltd.*1 Gencor Industries, Inc.* General Cable Corp.*1 General Finance Corp.*1 Geo Group, Inc. Gibraltar Industries, Inc.* Global Power Equipment Group, Inc. GrafTech International Ltd.*1 Granite Construction, Inc. Great Lakes Dredge & Dock Corp. Greenbrier Cos., Inc.* Griffon Corp. Hardinge, Inc. Harsco Corp. Hawaiian Holdings, Inc.* Heidrick & Struggles International, Inc.1 Hill International, Inc.* Hudson Global, Inc.* Hurco Cos., Inc.*1 Huron Consulting Group, Inc.* Hyster-Yale Materials Handling, Inc. ICF International, Inc.* II-VI, Inc.* Insteel Industries, Inc. Integrated Electrical Services, Inc.* International Shipholding Corp. Intersections, Inc.1 JetBlue Airways Corp.*1 Kadant, Inc.* Kelly Services, Inc. - Class A Key Technology, Inc.* Kimball International, Inc. - Class B Korn/Ferry International* Kratos Defense & Security Solutions, Inc.*1 Lawson Products, Inc. Layne Christensen Co.*1 LB Foster Co. - Class A LMI Aerospace, Inc.* LS Starrett Co. - Class A LSI Industries, Inc.1 Lydall, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Manitex International, Inc.* $ Marten Transport Ltd. Met-Pro Corp. Metalico, Inc.*1 Mfri, Inc.* Michael Baker Corp.1 Miller Industries, Inc. Mobile Mini, Inc.* Moog, Inc. - Class A* Multi-Color Corp. MYR Group, Inc.* NACCO Industries, Inc. - Class A National Presto Industries, Inc.1 National Technical Systems, Inc.* Navigant Consulting, Inc.* NL Industries, Inc. NN, Inc.* Northwest Pipe Co.* Orbital Sciences Corp.* Orion Marine Group, Inc.* Pacer International, Inc.* PAM Transportation Services, Inc.1 Pendrell Corp.*1 Perma-Fix Environmental Services*1 Pike Electric Corp. PMFG, Inc.*1 Powell Industries, Inc.* PowerSecure International, Inc.* Preformed Line Products Co. Providence and Worcester Railroad Co. Quad/Graphics, Inc.1 Quanex Building Products Corp. Rand Logistics, Inc.*1 RCM Technologies, Inc. Republic Airways Holdings, Inc.* Resources Connection, Inc. Roadrunner Transportation Systems, Inc.* RPX Corp.* RR Donnelley & Sons Co.1 Rush Enterprises, Inc. - Class A*1 Rush Enterprises, Inc. - Class B* Saia, Inc.* Schawk, Inc. SIFCO Industries, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) SkyWest, Inc. $ SL Industries, Inc.1 Sparton Corp.* Sterling Construction Co., Inc.* Supreme Industries, Inc. - Class A* Sykes Enterprises, Inc.*1 Sypris Solutions, Inc. Tecumseh Products Co. - Class A* Tecumseh Products Co. - Class B* Tetra Tech, Inc.* Titan International, Inc.1 Titan Machinery, Inc.*1 TMS International Corp. - Class A* Tutor Perini Corp.* Twin Disc, Inc.1 Ultralife Corp.* UniFirst Corp. United Stationers, Inc.1 UniTek Global Services, Inc.* Universal Forest Products, Inc.1 Universal Truckload Services, Inc.1 UTi Worldwide, Inc.1 Viad Corp. Vicor Corp.* VSE Corp. Watts Water Technologies, Inc. - Class A Wesco Aircraft Holdings, Inc.*1 Willis Lease Finance Corp.*1 XPO Logistics, Inc.* Zipcar, Inc.*1 INFORMATION TECHNOLOGY – 16.1% Active Network, Inc.* ADTRAN, Inc.1 Advanced Energy Industries, Inc.* Advanced Micro Devices, Inc.*1 Aeroflex Holding Corp.* Agilysys, Inc.* Alliance Fiber Optic Products, Inc. Alpha & Omega Semiconductor Ltd.* Amkor Technology, Inc.*1 ANADIGICS, Inc.*1 Arris Group, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Astro-Med, Inc. $ Audience, Inc.*1 Aviat Networks, Inc.* Avid Technology, Inc.* AVX Corp. Aware, Inc. Axcelis Technologies, Inc.* AXT, Inc.* Bel Fuse, Inc. - Class B Benchmark Electronics, Inc.* Black Box Corp. Blucora, Inc.* Brooks Automation, Inc. CACI International, Inc. - Class A*1 Calix, Inc.* Cascade Microtech, Inc.* Ceva, Inc.* Checkpoint Systems, Inc.* CIBER, Inc.* Clearfield, Inc.* Coherent, Inc. Cohu, Inc. Communications Systems, Inc. Comtech Telecommunications Corp. Convergys Corp.1 Cray, Inc.* CTS Corp. CVD Equipment Corp.*1 CyberOptics Corp.* Datalink Corp.* Digi International, Inc.* Digital River, Inc.* Diodes, Inc.* Dot Hill Systems Corp.* DSP Group, Inc.* Dynamics Research Corp.* EarthLink, Inc. Ebix, Inc.1 Echelon Corp.*1 Electro Rent Corp. Electro Scientific Industries, Inc. Electronics for Imaging, Inc.*1 Emcore Corp.* Emulex Corp.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Entegris, Inc.* $ Entropic Communications, Inc.* Envivio, Inc.* EPIQ Systems, Inc. ePlus, Inc. Extreme Networks* Fabrinet* Fairchild Semiconductor International, Inc.* Finisar Corp.*1 FormFactor, Inc.* Frequency Electronics, Inc. Globecomm Systems, Inc.* GSI Technology, Inc.* GT Advanced Technologies, Inc.*1 Hackett Group, Inc. Harmonic, Inc.* Hutchinson Technology, Inc.*1 ID Systems, Inc.* Identive Group, Inc.*1 IEC Electronics Corp.* Imation Corp.* Infinera Corp.*1 Insight Enterprises, Inc.* Integrated Silicon Solution, Inc.* Internap Network Services Corp.* International Rectifier Corp.*1 Intevac, Inc.* IntraLinks Holdings, Inc.* Iteris, Inc.* Itron, Inc.* IXYS Corp. Kemet Corp.* Key Tronic Corp.* Lattice Semiconductor Corp.* Lexmark International, Inc. - Class A1 Limelight Networks, Inc.*1 Local Corp.*1 Majesco Entertainment Co.*1 Mantech International Corp. - Class A1 Marchex, Inc. - Class B Mattson Technology, Inc.*1 Maxwell Technologies, Inc.*1 MEMC Electronic Materials, Inc.* Mercury Systems, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Methode Electronics, Inc. $ MKS Instruments, Inc. Monster Worldwide, Inc.* Motricity, Inc.*1 Multi-Fineline Electronix, Inc.* Nanometrics, Inc.* NAPCO Security Technologies, Inc.* NCI, Inc. - Class A*1 NeoPhotonics Corp.* Newport Corp.* Newtek Business Services, Inc.* Novatel Wireless, Inc.* Oclaro, Inc.* Official Payments Holdings, Inc.* OmniVision Technologies, Inc.*1 Online Resources Corp.*1 PAR Technology Corp.* PC Connection, Inc. PC Mall, Inc.*1 PC-Tel, Inc. Perceptron, Inc. Perficient, Inc.* Pericom Semiconductor Corp.* Photronics, Inc.* Plexus Corp.* Polycom, Inc.* Power-One, Inc.*1 QLogic Corp.*1 QuinStreet, Inc.*1 Radisys Corp.* RealNetworks, Inc.* Reis, Inc.*1 Richardson Electronics Ltd. Rimage Corp. Rofin-Sinar Technologies, Inc.* Rogers Corp.* Rudolph Technologies, Inc.* Sanmina Corp.* Sapiens International Corp. N.V.* ScanSource, Inc.* ShoreTel, Inc.* Sigma Designs, Inc.* Smith Micro Software, Inc.* Soundbite Communications, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Spansion, Inc. - Class A* $ StarTek, Inc.* STEC, Inc.* STR Holdings, Inc.*1 SunPower Corp.*1 Super Micro Computer, Inc.* Sycamore Networks, Inc. Symmetricom, Inc.* SYNNEX Corp.*1 Tech Data Corp.* TeleCommunication Systems, Inc. - Class A*1 Telenav, Inc.* Tellabs, Inc. Tessco Technologies, Inc. TheStreet, Inc. TriQuint Semiconductor, Inc.* TTM Technologies, Inc.*1 Ultra Clean Holdings*1 United Online, Inc. Veeco Instruments, Inc.*1 Viasystems Group, Inc.* Virtusa Corp.* Vishay Intertechnology, Inc.*1 Vishay Precision Group, Inc.* Wayside Technology Group, Inc. Zygo Corp.* Zynga, Inc. - Class A* MATERIALS – 6.0% A Schulman, Inc. AM Castle & Co.*1 American Pacific Corp.* Boise, Inc. Buckeye Technologies, Inc. Century Aluminum Co.*1 Chase Corp.1 Chemtura Corp.* Clearwater Paper Corp.* Commercial Metals Co. Core Molding Technologies, Inc.* Ferro Corp.* Friedman Industries, Inc. FutureFuel Corp.1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MATERIALS (Continued) GSE Holding, Inc.* $ Horsehead Holding Corp.* Intrepid Potash, Inc. Kaiser Aluminum Corp.1 KapStone Paper and Packaging Corp. Kraton Performance Polymers, Inc.* Landec Corp.* Material Sciences Corp.* Materion Corp. Minerals Technologies, Inc. Northern Technologies International Corp.* 10 Olin Corp. Olympic Steel, Inc. OM Group, Inc.* Penford Corp.* PH Glatfelter Co. RTI International Metals, Inc.*1 Schnitzer Steel Industries, Inc. - Class A Sensient Technologies Corp. Stillwater Mining Co.*1 Synalloy Corp. Tredegar Corp. U.S. Concrete, Inc.* UFP Technologies, Inc.* Universal Stainless & Alloy* Zep, Inc. Zoltek Cos., Inc.*1 TELECOMMUNICATION SERVICES – 1.1% Cbeyond, Inc.*1 Hawaiian Telcom Holdco, Inc.* Iridium Communications, Inc.*1 Leap Wireless International, Inc.* Neutral Tandem, Inc.1 NII Holdings, Inc.*1 ORBCOMM, Inc.* Premiere Global Services, Inc.* Primus Telecommunications Group, Inc. Shenandoah Telecommunications Co. USA Mobility, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TELECOMMUNICATION SERVICES (Continued) Vonage Holdings Corp.* $ TOTAL COMMON STOCKS (Cost $45,082,130) PREFERRED STOCKS – 0.0% ENERGY – 0.0% DHT Holdings, Inc.3 7 – TOTAL PREFERRED STOCKS (Cost $980) – MONEY MARKET INVESTMENTS – 22.4% BlackRock Liquidity Funds TempFund Portfolio, 0.11%4,5 Federated Treasury Obligations Fund, 0.01%4 Fidelity Institutional Money Market Portfolio - Class I, 0.14%4,5 TOTAL MONEY MARKET INVESTMENTS (Cost $10,625,573) TOTAL INVESTMENTS – 121.2% (Cost $55,708,683) Liabilities less other assets – (21.2)% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 All or a portion of shares are on loan. 2 Shares are non-voting. 3 This security is an illiquid security and valued at its fair value as determined in good faith by the Adviser, in accordance with procedures established by, and under the general supervision of, the Fund’s Board of Trustees. 4 Variable rate security; the rate shown represents the rate at December 31, 2012. 5 Investments purchased with cash proceeds from securities lending. See accompanying Notes to Schedule of Investments. Vericimetry Funds NOTES TO SCHEDULE OF INVESTMENTS As of December 31, 2012 (Unaudited) 1. Organization Vericimetry Funds, a Delaware Statutory Trust (the “Trust”), is registered under the Investment Company Act of 1940 as a diversified, open-end management investment company. The Trust consists of the Vericimetry U.S. Small Cap Value Fund (the “Fund”). The Fund’s primary investment objective is to provide long-term capital appreciation. The Fund commenced operations on December 27, 2011. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Trust in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for investment companies. The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses. Actual results may differ from those estimates and disclosure of contingent assets and liabilities. (a) Investment Valuation – Investments in securities traded on a national securities exchange are valued at the last reported sales price on the day of valuation. Securities traded on the Nasdaq National Market are valued at the Nasdaq Official Closing Price (“NOCP”). If there is no last reported sale or NOCP, the value of such securities will be at the mean between the most recent quoted bid and ask prices. Money market investments are valued at the most recent net asset value available. Short-term investments are valued at amortized cost, which approximates fair value. If amortized cost does not approximate fair value, short term securities are reported at fair value. Securities for which market quotations are not readily available are valued at their estimated fair value as determined in good faith by the Adviser under procedures established by and under the general supervision and responsibility of the Trust’s Board of Trustees. Under GAAP, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.).Quoted prices for identical or similar assets in markets that are not active. Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement at Level 3 measurement. Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. In addition, the Fund has adopted Accounting Standards Update No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. Vericimetry Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued As of December 31, 2012 (Unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s investments in each category as of December 31, 2012: Level 1 Level 2* Level 3* Total Investments in Securities Common Stocks(1) $ $
